UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 28, 2010 M/I HOMES, INC. (Exact name of registrant as specified in its charter) Ohio 1-12434 31-1210837 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 3 Easton Oval, Suite 500, Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) (614) 418-8000 (Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a.12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 – FINANCIAL INFORMATION ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On April 28, 2010, M/I Homes, Inc. issued a press release reporting financial results for the three months ended March 31, 2010.A copy of this press release, including information concerning forward-looking statements and factors that may affect our future results, is attached hereto as Exhibit 99.1.The information in Exhibit 99.1 is furnished pursuant to Item 2.02 on Form 8-K. Item 9.01 FINANCIAL STATEMENTS AND EXHIBIBITS. (c) Exhibits: Exhibit No. Description of Documents Press release dated April 28, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 28, 2010 M/I Homes, Inc. By: /s/ Ann Marie W. Hunker Ann Marie W. Hunker Vice President and Corporate Controller (Principal Accounting Officer) Index to Exhibits Exhibit No. Description of Documents Press release dated April 28, 2010.
